--.




                    OFFICE    OF   THE   ATTORNEY      GENERAL      OF     TEXAS

 QmYvmnIsLLLrnrnB                           AUSTIN

 LITTOrn”..
         0.I.I.L



        Honorable Xi. Edward Johnson
        County Attorney,  Hood County
        Qrtmbury,  Teraa

        Dk     Mr. Jobneon:




                                                                 ioatlon         and   quota   iron



                                                               oolulty     At-
                                                               in bahali of
                                                              j a portion    of
                                                              ott by hn ad-
                                                      d such portloh     ot
                                                     r deed thereto     from
                                                     olairdsd the r)ame by
                                                     n of the abandonment
                                                    way by raid oonntf?



                                    pears  ago  a osrtain  party who
                                    aaid oree k and oounty road fenced
                                  the old ore& oroselng     and ford a8
                             portion    of the road used as a by-pass to
               the main oounty road.       Thio party laid claim to euoh
               lmde,    and prohibited    the pasaags of ,the oounty road
               machinery and equipment thru and aoroas the break
               oro88lqs   and ford.
Honorable      H. isdmrd Johneon,     p:@e 2




                   “The Co.xunissioners’ Court of thle county
         then lnetruoted    its County Attorney,   by it8 order
         duly entered,    to bring suit for the reoovery OS the
         lands fenced by the landowner and to remove the
         Sencee from the right OS way from the old roadway
         or by-pm.       Guoh euit woa Silcd in the Distriot
         Court OS this oountg, and reeulted      in a judg.xmnt in
         Savor OS the oounty ror the recovery      of the roadway
         and for removal oS the Senoea and othor obetructlons
         to euoh old roadway OS by-pose.
                   “ehils   tha Commleaioner*s      Court in its order
         provided Sor the payment of a See. to Its County Attorney
         ror his servloss      in oonneotlon    with the fault, a qusetion
         has now arleen aa to whether or not auoh County Attor-
         ney would be entitled       under law to any compensation     Sor
         his Bsrvloes     in connection    with suoh suit.     The Oommie-
         iloner’    Oourt has now taken the position        that it ie
         the legal duty of euid County Attorney,          by virtue  of hi8
         offioa  to bring euoh Wit for and in behali           OS tha oounty,
         wlthout   any oompeneatlon     therefor.
                  “It is my opinion  that such Co,untp Attorney owe@
         no legal duty to the County or ita Commiaslonsr*r     tiur8
         to bring euoh cult,   and t&t our lawa do not require that
         a County Attorney bring any euit OS this nature In bs-
         hit   OS his oounty.
                  ” * * *n


                We note with      approval that you have oited in your
letter   nunierou~ authorities      in support OS your conclusion rsaohad
therein,   namely:

                   City National   Bank Y. Presidio  County,
                       aa 8. w. 777;
                   Waxier v. Stnts,   241 S.W. 231;
                   Duncan v. Stets,   61 S. W, 903;
                   Lattimore v. Tnrrant County, 124 3. W. 205i
                   Attorney General’s   Opinion No. o-1040;
                   Attorney General’0   Opinion no. O-3558;
                   Attorney Oener’al’a Opinion No. o-4301.
Honorable   H. Edward Johneon,   pnge 3




              .!a an addition   to and in supplement of tharabovo
mentioned oginlons   of thie department,   which MI preeume you
hnre, we are uttaching    hereto our Opinlone No, O-9599 and
No. O-225, whloh am alao in point.
               Ths principal   purpobge of the Conatltutlon        In
orrating  the orrloe   or county attorney      wan to mka Its main
Sunotion the proeeoutlon     of orli~~Ana1 oasee.     (see Brady v.
Brooka, (Sup.Ct.)    89 3. W. 1052)     tiowevbr, the Lep,ialaturr
has from time to time oonferrad       additional    duties  upon auoh
0rri00, but we are unable to dlaoOvsr any provlrlon           0s the law
requiring   a county attorney   to represent     the count.v in suoh
oaaea a8 dsrorlbed    in your etc.t&zent of faote eet out horein.
               Thereroro,  we oonour in the conclueione    exprosard
in your letter   end hold further    that much oounty attorney   ir
ontitled  to rrcleonetble oompsnsation   for him srrvlotm  rmderod
In such rult.
                                              Ypure   very   truly
                                          rfFTORNX!tOENERALOF TEXA8




RLLIEP
Enor.